Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/11/2022, has been entered. 
Claims 1-18 are presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a insulation layer” should be changed to “an insulation layer”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,135,011 B2 in view of Kwon et al. (US Pub. No. 2016/0028043 A1), hereafter referred to as Kwon. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 including the limitations of claims 10, 15 and 16 anticipate all of the limitations of claim 1 of the application except for wherein in the region is located between the first display unit and the second display unit, however, Kwon discloses wherein the region is located between a first and second display unit (fig 2) and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening of the patent in the region taught by Kwon since this will prevent or reduce decreased reliability of a display device caused by a damaged encapsulation layer.  Additionally, claim 16 is dependent on claim 15 which is dependent on claim 10, which is dependent on claim 1 and this claim set that is in the patent anticipates all of the limitations of claim 1.  Claim 2 of the application is anticipated by claim 12 of the patent.  Claim 7 of the application is anticipated by claim 11 of the patent.  Claim 11 of the application is anticipated by the limitations of claim 1 and claim 10 of the patent.  Claim 12 of the application is anticipated by claim 12 of the patent.  Claim 13 of the application is anticipated by claim 10 of the patent.  Claim 14 of the application is anticipated by claim 15 of the patent.  Claim 15 of the application is anticipated by claim 12 of the patent.  The claims of the patent do not explicitly disclose the pixel defining layer of claim 16 however, the Examiner takes Official Notice that the claimed arrangement of the pixel defining layer was well known at the time the application was effectively filed and would have been obvious to have been included in the display of the patent in order to properly define the emission regions of the pixel units. 
Claim 1, 2, 7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,826,002 B2 in view of Kwon et al. (US Pub. No. 2016/0028043 A1), hereafter referred to as Kwon. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 including the limitations of dependent claim 15 of the patent anticipate all of the limitations of claim 1 of the application except for wherein in the region is located between the first display unit and the second display unit, however, Kwon discloses wherein the region is located between a first and second display unit (fig 2) and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening of the patent in the region taught by Kwon since this will prevent or reduce decreased reliability of a display device caused by a damaged encapsulation layer.  Claim 2 of the application is anticipated by claim 12 of the patent.  Claim 7 of the application is anticipated by claim 11 of the patent. Claim 11 of the application is anticipated by the limitations of claim 1 and claim 10 of the patent.  Claim 12 of the application is anticipated by claim 12 of the patent.  Claim 13 of the application is anticipated by claim 10 of the patent.  Claim 14 of the application is anticipated by claim 15 of the patent.  Claim 15 of the application is anticipated by claim 12 of the patent.  The claims of the patent do not explicitly disclose the pixel defining layer of claim 16 however, the Examiner takes Official Notice that the claimed arrangement of the pixel defining layer was well known at the time the application was effectively filed and would have been obvious to have been included in the display of the patent in order to properly define the emission regions of the pixel units.
Claim 1, 2, 7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,121,844  B2 in view of Kwon et al. (US Pub. No. 2016/0028043 A1), hereafter referred to as Kwon. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 including the limitations of dependent claim 10 of the patent anticipate all of the limitations of claim 1 of the application except for wherein in the region is located between the first display unit and the second display unit, however, Kwon discloses wherein the region is located between a first and second display unit (fig 2) and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening of the patent in the region taught by Kwon since this will prevent or reduce decreased reliability of a display device caused by a damaged encapsulation layer.  Claim 2 of the application is anticipated by claim 12 of the patent.  Claim 7 of the application is anticipated by claim 11 of the patent. Claim 11 of the application is anticipated by the limitations of claim 1 and claim 10 of the patent.  Claim 12 of the application is anticipated by claim 12 of the patent.  Claim 13 of the application is anticipated by claim 10 of the patent.  Claim 14 of the application is anticipated by claim 15 of the patent.  Claim 15 of the application is anticipated by claim 12 of the patent.  The claims of the patent do not explicitly disclose the pixel defining layer of claim 16 however, the Examiner takes Official Notice that the claimed arrangement of the pixel defining layer was well known at the time the application was effectively filed and would have been obvious to have been included in the display of the patent in order to properly define the emission regions of the pixel units.
Claim 1, 2, 7 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,529,794 B2 in view of Kwon et al. (US Pub. No. 2016/0028043 A1), hereafter referred to as Kwon. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 including the limitations of dependent claim 10 of the patent anticipate all of the limitations of claim 1 of the application except for wherein in the region is located between the first display unit and the second display unit, however, Kwon discloses wherein the region is located between a first and second display unit (fig 2) and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening of the patent in the region taught by Kwon since this will prevent or reduce decreased reliability of a display device caused by a damaged encapsulation layer.  Claim 2 of the application is anticipated by claim 12 of the patent.  Claim 7 of the application is anticipated by claim 11 of the patent. Claim 11 of the application is anticipated by the limitations of claim 1 and claim 10 of the patent.  Claim 12 of the application is anticipated by claim 12 of the patent.  Claim 13 of the application is anticipated by claim 10 of the patent.  Claim 14 of the application is anticipated by claim 15 of the patent.  Claim 15 of the application is anticipated by claim 12 of the patent. The claims of the patent do not explicitly disclose the pixel defining layer of claim 16 however, the Examiner takes Official Notice that the claimed arrangement of the pixel defining layer was well known at the time the application was effectively filed and would have been obvious to have been included in the display of the patent in order to properly define the emission regions of the pixel units.  Claim 2 of the patent teaches that the inorganic layer of the encapsulation contacts the at least one inorganic layer at the island similar to the limitations recited in claims 17 and 18 of the application.  Claim 2 of the patent does not explicitly disclose that the encapsulation includes a first and second inorganic layer with an organic layer therebetween, however, claim 4 of the patent discloses this limitation.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the first encapsulation layer to contact the side surface of the at least one inorganic layer at the island/cut out portion since the first inorganic layer is formed below the second inorganic layer and this will provide improved moisture and oxygen barrier performance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US Pub. No. 2016/0118451 A1), hereafter referred to as Youn, in view of Shim et al. (US Pub. No. 2016/0079564 A1), hereafter referred to as Shim, and further in view of Kwon et al. (US Pub. No. 2016/0028043 A1), hereafter referred to as Kwon.

As to claim 1, Youn discloses a display device (figs 9A-B, 900; [0134]), comprising:
a first display unit (fig 9A, first pixel P) and a second display unit (second pixel P) spaced apart from the first display unit (first pixel P); 
wherein each of the first display unit (first pixel P) and the second display unit (second pixel P) comprises a thin-film transistor (fig 9B, TFT comprising layers 121-124 and 240) comprising at least one inorganic layer (layer 240; [0081]), a display element (690) electrically connected to the thin-film transistor (TFT) and a insulation layer (981) between the thin-film transistor (TFT) and the display element (690),
wherein the at least one inorganic layer (240) and the insulation layer (981) extend between the first display unit (first pixel P) and the second display unit (second pixel P), 
wherein the insulation layer (981) comprises a region exposing the at least one inorganic layer (240). 
Youn does not disclose an encapsulation layer above the first display unit and the second display unit; 
wherein at least one of the first inorganic layer and the second inorganic layer directly contacts the at least one inorganic layer exposed at the region. 
Nonetheless, Shim discloses a display device (fig 1, 10) an encapsulation layer (TFE 120/140) about a first display unit and a second display unit (each pixel defined by PDL),
wherein the encapsulation layer (TFE 120/140) comprises a first inorganic layer (layer 121; [0077), a second inorganic layer (layer 122; [0077]), and an organic layer (142; [0080]) between the first and second inorganic layers (121 and 122),
wherein an insulation layer (108) comprises a region exposing at least one inorganic layer (111; [0050]), and 
wherein at least one of the first inorganic layer (121) and the second inorganic layer (122) directly contacts the at least one inorganic layer (111) exposed at the region (region shown in figure 2 where 121 directly contacts 111).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layer of Shim on the display device of Youn since this will protect the organic emission layers of Youn from moisture, oxygen and other contamination. 
Youn in view of Shim does not disclose wherein the insulation layer comprising the region exposing the at least inorganic layer is between the first display unit and the second display unit. 
Nonetheless, Kwon discloses wherein an insulation layer (200) comprising a region (T) exposing an inorganic layer (5; [0057]) is between a first display unit (PA) and a second display unit (PA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening of the Kwon in the display device of Youn in view of Shim since this will prevent or reduce decreased reliability of a display device caused by a damaged encapsulation layer. 

As to claim 2, Youn in view of Shim and Kwon disclose the display device of claim 1 (paragraphs above).
Shim further discloses wherein each of the first display unit and the second display unit (each pixel) comprises a display region (region defined by opening in PDL) and a non-display region (region outside of layer PDL) outside the display region (peripheral area PA), wherein a dam portion (dam 153) surrounding at least a part of the display region (DA) is located in the non-display region (PA), and the first inorganic layer (121) and the second inorganic layer (122) cover the dam portion (153) and contact each other beyond the dam portion.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layer of Shim on the display device of Youn since this will protect the organic emission layers of Youn from moisture, oxygen and other contamination. 

As to claim 3, Youn in view of Shim and Kwon disclose the display device of claim 2 (paragraphs above).  
Shim further discloses wherein the dam portion (153) comprises a same material with the insulation layer (108; [0090]). 

As to claim 4, Youn in view of Shim and Kwon disclose the display device of claim 2 (paragraphs above).
Youn further discloses wherein the display element (690) comprises a first electrode (692), a second electrode (694) and an intermediate layer (693) comprising an emission layer between the first electrode and the second electrode ([0118]).

As to claim 5, Youn in view of Shim and Kwon disclose the display device of claim 4 (paragraphs above).  
Shim further discloses wherein the each of the first display unit and the second display unit (each pixel P) further comprise a pixel defining layer (PDL) that covers edge portions of the first electrode (FE), and wherein the second electrode (SE) on the pixel defining layer (PDL) extends toward the dam portion (153) and an end portion of the second electrode (SE) is disposed between the dam portion (153) and the pixel defining layer (PDL).

As to claim 6, Youn in view of Shim and Kwon disclose the display device of claim 5 (paragraphs above).
Shim further discloses wherein the dam portion (153) comprises a first layer (153b) and a second layer (153c) on the first layer, and wherein the first layer comprises a same material with the insulation layer and the second layer comprises a same material with the pixel defining layer ([0090]).

As to claim 8, Youn in view of Shim and Kwon disclose the display device of claim 1 (paragraphs above).
Youn further discloses wherein the at least one inorganic layer comprises a first insulating layer (240) between an active layer (121) and a gate electrode (122) of the thin film transistor (fig 9B, TFT), and a second insulating layer (Shim further discloses second insulating layer 112) disposed on the gate electrode (122). 

As to claim 9, Youn in view of Shim and Kwon disclose the display device of claim 8 (paragraphs above).
Shim further discloses wherein the at least one inorganic layer exposed at the region is the first insulating layer or the second insulating layer (fig 2, inorganic layer 112 and layer 111 are exposed at the region in contact with layer 121).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Shim and Kwon and further in view of Dighde et al. (US Pub. No. 2017/0125728 A1), hereafter referred to as Dighde.

As to claim 7, Youn in view of Shim and Kwon disclose the display device of claim 1 (paragraphs above).
Youn in view of Shim and Kwon do not disclose wherein at least one of the first inorganic layer, the second inorganic layer, and the organic layer comprises silicon oxide comprising carbon and hydrogen.
Nonetheless, Dighde discloses wherein at least one of the first inorganic layer, the second inorganic layer, and the organic layer comprises silicon oxide comprising carbon and hydrogen ([0023] PMMA including silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the material of the thin film encapsulation of Dighde as the thin film encapsulation of Youn in view of Shim since this is a well-known material for providing flexibility and providing good moisture barrier. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Shim and Kwon and further in view of Nishi (US Pub. No. 2015/0138103 A1).

As to claim 10, Youn in view of Shim and Kwon disclose the display device of claim 1 (paragraphs above).
Youn in view of Shim do not disclose a substrate where the first display unit and the second display unit are disposed on, and a first protection film and a second protection film respectively disposed on an upper surface and a lower surface of the substrate, wherein the first protection film and the second protection film comprise elongation sheets.
Nonetheless, Nishi discloses a substrate comprising display units, and a first protection film and a second protection film respectively disposed on an upper surface and a lower surface of the substrate, wherein the first protection film and the second protection film comprise elongation sheets (fig 9, display substrate 45 with first protection film 44 and second protection film 43; [0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the protection films of Nishi in the display of Youn in view of Shim since this will allow for added protection and allow for polarization of the display. 

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 

Applicant argued that figure 3 of the Applicant’s invention shows that 312 may correspond to the claimed first organic layer.  
Examiner disagrees because 312 is the first inorganic layer. 

Applicant argued Applicant argued that figure 3 of the Applicant’s invention shows that 314 may correspond to the claimed second organic layer.  
Examiner disagrees because 314 is the second inorganic layer. 

Applicant argued that unit portions U shown in Applicant’s figure 1 correspond to the claimed display units of claim 1. 
Examiner disagrees because the claimed display units are element 200.  The unit portions U cannot correspond to the display units of claim 1 because claim 1 recites that the display units are spaced apart from each other and the unit portions U are not spaced apart from each other. 

Applicant argued that the unit portion U is in a display area not in a  peripheral area outside the display area. 
Examiner disagrees because unit portion U includes the display area 200 as well as the peripheral area outside the display area. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/31/2022